      Case 1:18-cv-00068 Document 402 Filed on 06/18/19 in TXSD Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

STATE OF TEXAS, et al.,                           §
                                                  §
                 Plaintiffs,                      §
                                                  §
       v.                                         §   Case No. 1:18-CV-68
                                                  §
UNITED STATES OF AMERICA, et al.,                 §
                                                  §
                 Defendants,                      §
                                                  §
and                                               §
                                                  §
KARLA PEREZ, et al.,                              §
                                                  §
                 Defendant-                       §
                 Intervenors.                     §


                                     NOTICE OF ERRATA


       On June 14, 2019, Defendant-Intervenors filed their Brief in Opposition to Plaintiffs’

Motion for Summary Judgment and Appendix in support.               See Dkt. 399-400.      Defendant-

Intervenors’ Appendix inadvertently omitted Exhibit 62-J from the filing. Exhibit 62-J is now

filed as an attachment to this notice. In addition, below are corrected citations to Plaintiffs’ Brief

in Opposition:

Dkt. Page              Original Citation                               Corrected Citation
13        “Currently, there are 669,080 DACA               “Currently, there are 669,080 DACA
          recipients. See Ex. 62H.”                        recipients. See Ex. 62-G.”
13           “As with the many forms of discretionary      “As with the many forms of discretionary
             relief that preceded it, deferred action      relief that preceded it, deferred action
             under DACA is an exercise in                  under DACA is an exercise in
             prosecutorial discretion, granted in an       prosecutorial discretion, granted in an
             individualized, temporary, and                individualized, temporary, and
             contingent manner. See Ex. 62I at 8, 18;      contingent manner. See Ex. 62-H at 201,
             Ex. 62J; Ex. 62C.”                            210; Ex. 62-I; Ex. 62-B.”

                                                  1
     Case 1:18-cv-00068 Document 402 Filed on 06/18/19 in TXSD Page 2 of 3



14         “Advance parole is a document issued by      “Advance parole is a document issued by
           USCIS ‘for urgent humanitarian reasons       USCIS ‘for urgent humanitarian reasons
           or significant public benefit to a foreign   or significant public benefit to a foreign
           national inside the United States who is     national inside the United States who is
           preparing to travel abroad and is            preparing to travel abroad and is planning
           planning to return.’ Exs. 2, 18, 19, 62I.”   to return.’ Exs. 2, 19, 62-J.”
14         “The advance parole document is not ‘a       “The advance parole document is not ‘a
           grant of parole,’ and CBP officers make      grant of parole,’ and CBP officers make
           ‘a separate discretionary decision           ‘a separate discretionary decision
           regarding the parole request upon the        regarding the parole request upon the
           foreign national’s arrival at the point of   foreign national’s arrival at the point of
           entry.’ Ex. 2, 19, 62K.”                     entry.’ Ex. 2, 19, 62-J.”
41         “Here, rather, the Secretary was             “Here, rather, the Secretary was
           constrained by congressional                 constrained by congressional
           appropriations . . . . See Ex. 62C; see      appropriations . . . . See Ex. 62-B; see
           also Texas DAPA, 809 F.3d at 174.”           also Texas DAPA, 809 F.3d at 174.”
42         “Agency officials have provided              “Agency officials have provided
           statements refuting any notion that they     statements refuting any notion that they
           ‘rubber-stamp[]’ DACA applications,          ‘rubber-stamp[]’ DACA applications,
           and explaining how they evaluate them        and explaining how they evaluate them
           on a case-by-case basis. See, e.g., Ex. 27   on a case-by-case basis. See, e.g., Ex. 27
           at 24-26, 62T, 11 at 548.”                   at 24-26, 62-K, 11 ¶ 13.”
42         “Indeed, they may deny applications that     “Indeed, they may deny applications that
           meet DACA criteria. Ex. 40 at 548.”          meet DACA criteria. Ex. 11 ¶ 15.”
50         “Terminating DACA would discourage           “Terminating DACA would discourage
           immigrants’ willingness to assist law        immigrants’ willingness to assist law
           enforcement with criminal investigations,    enforcement with criminal investigations,
           see Dkt. 224 at 15, Ex. 3, and by            see Dkt. 224 at 15, Ex. 3, and by
           ‘compound[ing] the harmful effects of        ‘compound[ing] the harmful effects of
           employment and economic loss . . . could     employment and economic loss . . . could
           result in additional demands placed on       result in additional demands placed on
           our mental health and social welfare         our mental health and social welfare
           system[s].’ Dkt. 224 at 65, Ex. 4 at 18.”    system[s].’ Dkt. 224 at 65, Ex. 4 at 31.”


Dated: June 18, 2019                              Respectfully submitted,

                                                  MEXICAN AMERICAN LEGAL
                                                  DEFENSE AND EDUCATIONAL FUND
                                                  By: /s/ Nina Perales
                                                  Nina Perales (Tex. Bar No. 24005046);
                                                  (SD of Tex. Bar No. 21127)
                                                  Attorney-in-Charge
                                                  Alejandra Ávila (Tex. Bar No. 24089252)
                                                  (SD of Tex. Bar No. 2677912)

                                              2
     Case 1:18-cv-00068 Document 402 Filed on 06/18/19 in TXSD Page 3 of 3



                                                      Ernest I. Herrera (Tex. Bar No. 24094718);
                                                      (SD of Tex. Bar No. 2462211)
                                                      110 Broadway, Suite 300
                                                      San Antonio, Texas 78205
                                                      Phone: (210) 224-5476
                                                      Facsimile: (210) 224-5382
                                                      Email: nperales@maldef.org

                                                      ROPES & GRAY LLP
                                                      Douglas H. Hallward-Driemeier
                                                      2099 Pennsylvania Ave NW
                                                      Washington, DC 20006-6807
                                                      (202) 508-4600
                                                      (202) 508-4776 (direct dial)
                                                      Douglas.Hallward-
                                                      Driemeier@ropesgray.com
                                                      (Admitted pro hac vice)

                                                      GARCÍA & GARCÍA,
                                                      ATTORNEYS AT LAW P.L.L.C.
                                                      Carlos Moctezuma García
                                                      (Tex. Bar No. 24065265)
                                                      (SD of Tex. Bar No. 1081768)
                                                      P.O. Box 4545
                                                      McAllen, TX 78502
                                                      Phone: (956) 630-3889
                                                      Facsimile: (956) 630-3899
                                                      Email: cgarcia@garciagarcialaw.com

                                                      Attorneys for Defendant-Intervenors




                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on the 18th day of June, 2019, I electronically filed
the above and foregoing document using the CM/ECF system, which automatically sends notice
and a copy of the filing to all counsel of record.

                                                      /s/ Nina Perales
                                                      Nina Perales



                                                 3
Case 1:18-cv-00068 Document 402-1 Filed on 06/18/19 in TXSD Page 1 of 4




                 DEF-INTERV.
                   EX. 62-J




                                  15
Case 1:18-cv-00068 Document 402-1 Filed on 06/18/19 in TXSD Page 2 of 4
Case 1:18-cv-00068 Document 402-1 Filed on 06/18/19 in TXSD Page 3 of 4
Case 1:18-cv-00068 Document 402-1 Filed on 06/18/19 in TXSD Page 4 of 4
